Title: To Benjamin Franklin from Francis Coffyn, 16 October 1781
From: Coffyn, Francis
To: Franklin, Benjamin


Hond. Sir
Dunkerque 16. octor. 1781.
I beg leave to refer to the letter I had the honour of addressing your Excellency the 24th. Sepber. last, per which I Sent two receipts for £.672.—.— paid to Sundry american prisoners, and advised your Excellency of my draft for £.1530. 3. 9. in favour of Vandenyver freres & Cie.
A Severe attack of the gout which has kept me confined to my room for near two months has prevented me Sending Sooner the following receipts for money I paid to sundry prisonners who arrived here in distress from England, Vizt.

  
  

£. 240.—.—.
to Thos. Beer, the person who was obliged to flee from England on account of the assistance given to the prisonners,


“360.—.—.
to Eliphaleth Smith, Jo. Weatherspoon, and John Howland Richard.


“72.—.—.
to John Wood


36 —. —.
to William Cooch


& 240.—.—.
to Mr. Wm. Richardson, of maryland, who with his son & a Servant will sett off in a few days.


£. 948.—.—.
Together, charged to your Excellencys account.


I take the liberty to inclose a Copy of a letter I received from the Hble. John Adams Esqr. dated Amsterdam the 19. octor. by which your Excellency will observe that he does not find it eligible for the prisonners to be Sent that way, not only because there is more risk in a passage from thence to america then from France, but likewise because he has no money in his hands belonging to the american publick, for the relief of the prisonners. Thus I shall be under the necessity to Send those who may arrive here in future, to Paris, unless your Excellency will indicate me a more eligible way.
I Judge by what M. Adams mentions respecting Wm. Beer who is the person your Excellency order’d me to pay 10. Louis d’ors, that this poor man is in greater distress then he was before he left this place, and that there is nether a chance of a passage for him with his little familly to america, nor any hopes of getting employ’d at Amsterdam, as your Excellency will observe by the enclosed letter I received from him.
I have the honnour to remain very respectfully. Your Excellencys most obedient & most humble Servant
F. Coffyn
 
Notation: Coffyn 10. Oct. 1781.
